Citation Nr: 1629517	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from March 1977 to January 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Although the SOC continued the denial of increased ratings for the Veteran's service-connected cervical spine and lumbar spine disabilities, in the Veteran's July 2014 substantive appeal (VA Form 9), she specifically limited the scope of his appeal to the issue of entitlement to TDIU.  Furthermore, the RO certified the issue of entitlement to TDIU to the Board, but not the increased rating claims.  The Board will limit consideration accordingly.  

The record before the Board consists of the Veteran's paper claims files and electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with her education and occupational background as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU. Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Throughout the period on appeal, service connection has been in effect for chronic obstructive pulmonary disease (COPD), rated as 60 percent disabling; degenerative disc disease of the lumbar spine, rated as 10 percent disabling; right ankle fracture, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; degenerative changes of the right hip, rated as 10 percent disabling; sinusitis and allergic rhinitis, rated as 10 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling; and bilateral hearing loss, breast scars, right ankle scars, and temporomandibular joint disease, rated as noncompensable.  The combined rating was 90 percent, as such, the Veteran satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a)(2)  throughout the period on appeal.  

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities, notably the back disorders and COPD, have rendered the Veteran unable to maintain substantially gainful employment consistent with her education and occupational background throughout the period of the claim. 

In the June 2010 claim for TDIU, the Veteran indicated she worked as a system analyst for six years, and received short term disability at some point during her employment as a result of her cervical and lumbar spine degenerative disc disease.  She stated that she stopped working in April 2010 due to her back disabilities.  The Veteran reported that she completed two years of high school, and had no other education or training.  

In August 2010, the Veteran's former employer submitted a form indicating the Veteran initiated termination, and last worked in April 2010.  

In October 2010, the SSA determined the Veteran was unemployable due to her service-connected back disorders.  The Veteran also indicated that her previous job as a system analyst required her to sit down 6 hours a day.  In connection with her SSA disability claim she reported constant pain and an inability to sit for extended periods, as well as difficulty standing, walking, and lifting.  She also reported that she needed to alternate positions due to her back pain.  The SSA found that the extent of her degenerative disc disease supported her reports.  

The Veteran underwent a VA examination in November 2010.  The Veteran reported that she was previously employed as an electronics technician and computer analyst, but retired in April 2010 due to medical problems.  With respect to the Veteran's service-connected COPD, she reported shortness of breath with walking and climbing a single flight of stairs.  The examiner found that her COPD was progressively worse.  The examiner concluded that the Veteran's COPD would moderately to severely limit physical labor, but only mildly impair sedentary work.  COPD also moderately limited her ability to walk, exercise, play sports, and complete chores.  The examiner noted that the Veteran's service-connected sinusitis improved and she had one sinus infection a year.  The examiner opined that the sinusitis would not impair sedentary or physical work.  With respect to the back disorders, the Veteran reported continuous back pain and a fair response to over the counter medication.  There was tenderness at the base of the skull of the cervical spine.  There was tenderness of the lumbar spine at the L5-S1 level.  The examiner found that the back disorders progressively worsened, and opined that the disorders would severely limit physical labor and moderately limit sedentary work.  
The Veteran's back disorders caused problems with lifting and carrying, lack of stamina, and pain.  The examiner found that the back disorders prevented sports, exercise, lawn work, recreational activities, and lifting or carrying weighty objects.  The back disorders limited her ability to stand more than 5-10 minutes and walk more than 1/4 of a mile.  The Veteran's service-connected hypertension was found to be stable with medication.  The examiner concluded that hypertension would mildly impair physical work, with no impact on sedentary work.  The Veteran's right ankle disability was manifested by intermittent weakness and swelling, but was found to be stable.  The Veteran's right hip disability was manifested by constant aching pain.  It was treated with medication and was progressively worse.  The examiner found that the right hip disability limited physical activity such as running and exercising.  With respect to the scars of the right ankle and breast, the examiner found that the scars were well healed with no adherence to underlying tissue.  The examiner determined that the Veteran's breast scars would not impact sedentary or physical work.  Overall, the examiner opined that the Veteran was capable of at least part-time sedentary work in light of her service-connected disabilities.  

The Veteran underwent a VA examination in February 2012 to assess the current severity of her bilateral hearing loss and tinnitus.  The examiner found that the Veteran's service-connected bilateral hearing loss caused difficulty understanding conversational speech if soft-spoken, and especially in the presence of background noise.  The Veteran reported that her tinnitus caused constant ringing in the ears, but that she was able to block it out.  The examiner found that the Veteran's bilateral hearing loss and tinnitus did not impact her ability to work.  

The Veteran underwent another VA examination in February 2012.  The examiner noted that the Veteran's COPD caused shortness of breath with moderate exercise, but that she had no exacerbations of COPD in the past year.  The examiner provided an opinion similar to the November 2010 examiner with respect to the impact of her service-connected disabilities on her ability to work.  In February 2012, another VA examiner opined that the Veteran's service-connected temporomandibular joint disease would not limit physical or sedentary work.  

The Veteran submitted a July 2014 private medical opinion from her primary care physician of many years.  The physician gave the following opinion: 

Given the severity of her COPD as well as her multiple vertebral compression fractures, there is absolutely no way that she could work, even on a part-time basis.  She is unable to exert herself without significant shortness of breath.  She is also unable to sit or stand for any length of time due to severe back pain.  

In the Veteran's application for TDIU, she indicated she completed two years of high school and that she worked as a system analyst from March 2004 to April 2010.  The Veteran reported constant back pain, and the need to alternate her position when standing or sitting.  SSA determined the Veteran was unable to perform even sedentary work due to the extent of her back disabilities.  Although not bound by a SSA decision, the Board has given consideration to the SSA determination and finds it probative and pertinent to the Veteran's present claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (finding that while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Furthermore, the Veteran's primary care physician opined that the severity of her COPD and back disabilities made it difficult to work on even a part-time basis due to shortness of breath, and difficulty sitting or standing.  The Veteran left her sedentary position as a system analyst because of the constant back pain, and missed six weeks of work due to her back disabilities.  The Board notes that the November 2010 and February 2012 VA examiners opined that the Veteran was capable of part-time sedentary work, however, the primary care physician and the Veteran stated that she experienced back pain when sitting for any period of time.  

In sum, affording the Veteran the benefit of all reasonable doubt, the Board is satisfied that evidence establishes her service-connected disabilities are sufficiently severe in concert to render her unable to maintain any form of substantially gainful employment consistent with her education and occupational background.  Although the Veteran previously performed sedentary employment, the Board finds even sedentary employment would be significantly impaired by a combination of her COPD and pain resulting from her service-connected back disabilities.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


